Citation Nr: 1760022	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to April 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim of entitlement to service connection for a dental disorder.  

In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  See 77 Fed. Reg. 4470 (Jan. 30, 2012) (codified at 38 C.F.R. § 3.381(a) (2017)).  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation nevertheless may be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations concerning eligibility for dental treatment. 

The revised version of 38 C.F.R. § 3.381 provides that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination as to certain questions, including, but not limited to: (1) former prisoner of war status; (2) whether the Veteran has a compensable or non-compensable service-connected dental condition or disability; (3) whether the dental condition or disability is a result of combat wounds; (4) whether the dental condition or disability is a result of service trauma; or (5) whether the Veteran is totally disabled due to a service-connected disability.  
38 C.F.R. § 3.381 (2017).

The record presently before the Board does not include a determination from the VAMC regarding her eligibility for VA outpatient dental treatment.  Further, the Veteran raised the issue of treatment in her February 2014 VA Form 9.  Thus, the claim for VA outpatient dental treatment is referred to the VAMC as the Agency of Original Jurisdiction (AOJ) for appropriate action.



FINDING OF FACT

The Veteran does not have a disability of the teeth due to in-service trauma or disease resulting in loss of body of the maxilla or mandible for which service connection can be granted for compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a disability of the teeth for compensation purposes have not been met.  38 U.S.C. §§ 1131, 1712, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 4.150 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  Therefore, no other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded a VA examination in March 2013.   The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  The Merits of the Service Connection Claim

The Veteran is seeking compensation for a dental disorder.  She claims to have suffered significant damage to her two front teeth during military service.  See February 2014 Form VA 9.  

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2017).

As already indicated, the claim of service connection for a dental disorder, for the alternative or additional purpose of obtaining VA outpatient treatment, has been referred to the VAMC for appropriate action, including adjudication.  This decision, then, is limited to considering entitlement to service connection for a dental disorder for compensation purposes. 

Dental disabilities that may be awarded compensable disability ratings are set forth in 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

The Veteran chipped a filling on her front tooth during service.  See September 1981 service treatment record.  In March 2013, the Veteran was scheduled for an oral and dental VA examination.  There, the examiner stated that the Veteran is missing teeth numbers 2, 3, 13, 14, 15, 16, 18, 19, 28, 31, and 32, which have not been replaced by prosthesis.  See March 2013 VA examination.  The Veteran has generalized moderate-to-severe gingivitis and generalized moderate-to severe periodontal disease.  There is no missing substance of maxilla, mandible, or hard palate and she has extensive alveolar bone loss due to periodontal disease.  Id.

According to the examiner, the Veteran claims a history of trauma to her maxillary front teeth in service.  She also stated that after discharge the VA paid for her to have root canal therapy and a PFM crown.  However, the examiner stated that there were no records in the C file or private records that document any of the Veteran's claims.  Ultimately the examiner concluded that the PFM crown is asymptomatic and she is losing her teeth because of dental caries and periodontal disease as a result of neglecting her oral hygiene.  See March 2013 VA examination.   

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following Diagnostic Code 9913 states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." 

Based on the relevant medical and other evidence, Board finds that the Veteran does not have a compensable dental disorder.  There is no evidence of record that the Veteran has a current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis.  Rather, evidence of record reflects that the Veteran's loss of teeth is related to her moderate-to-severe periodontal disease and not due to loss of substance of body of maxilla or mandible. 

While the VA examination reflects a diagnosis of periodontal disease, such a disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381. 

The Board has considered her reports of teeth damage.  The Veteran is competent to testify as to facts she personally observed or described; this includes recalling what she personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds her lay testimony concerning this credible and probative; however, the fact remains that chipped teeth do not constitute a dental disorder for which compensation is payable, as they are not among the disabilities listed in 38 C.F.R. § 4.150. 

Because the preponderance of the evidence is against her claim, there is no reasonable doubt to resolve in her favor, and her claim resultantly must be denied.  38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a dental disorder for compensation purposes is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


